SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant xFiled by a Party other than the Registrant oCheck the appropriate box:o Preliminary Proxy Statemento Soliciting Material Under Ruleo Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2))xDefinitive Proxy Statemento Definitive Additional Materials SPEEDUS CORP. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):x No fee required.oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:oFee paid previously with preliminary materials:o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held December 17, 2009 To the Stockholders of Speedus Corp.: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of Speedus Corp., a Delaware corporation (“Speedus” or the “Company”), will be held at the Company’s Executive Offices, 1 Dag Hammarskjold Blvd., Freehold, New Jersey 07728, on Thursday, December 17, 2009, at 11:00 AM, Eastern time, or at any postponement or adjournment thereof for the following purposes: 1. To elect to the Board of Directors of the Company the five directors currently serving thereon to serve until the Company’s 2010 Annual Meeting of Stockholders or until their successors are duly elected; 2. To approve an amendment to the Company's 2005 Stock Incentive Plan to increase the number of shares of Common Stock available for issuance by 150,000 shares from 319,842 to 469,842 shares, as adjusted; 3. Ratification of the appointment of Amper, Politziner & Matttia, P.C. as the Company’s independent registered public accounting firm; 4. To act upon such other business as may properly come before the Annual Meeting. In accordance with the provisions of the Company’s By-Laws, the Board of Directors has fixed the close of business on November 16, 2009 as the record date for the determination of the holders of Common Stock entitled to notice of, and to vote at, the Annual Meeting. Generally, there are three options for voting your proxy. You can vote by telephoning a toll-free number, via the internet or by completing, signing and returning the enclosed proxy card in the envelope provided. In any case, please follow the instructions on the proxy card. To ensure that your shares are represented at the Annual Meeting, you are urged to vote your proxy in one of these fashions. You may revoke your proxy at any time before it is voted at the Annual Meeting. If you attend the Annual Meeting, you may vote your shares in person. Your attention is directed to the accompanying Proxy Statement. By Order of the Board of Directors Shant S. Hovnanian Chairman, President and Chief Executive Officer November 23, 2009 1 Dag Hammarskjold Boulevard Freehold, New Jersey ANNUAL MEETING OF STOCKHOLDERS December 17, 2009 GENERAL INFORMATION This Proxy Statement is furnished in connection with the solicitation of proxies on behalf of the Board of Directors of Speedus Corp. (“Speedus” or the “Company”), a Delaware corporation, to be voted at the Annual Meeting of Stockholders of the Company to be held at the Company’s Executive Offices, 1 Dag Hammarskjold Blvd., Freehold, New Jersey 07728, on Thursday, December 17, 2009, at 11:00 AM, Eastern time, or at any postponement or adjournment thereof. This Proxy Statement, the Notice of Annual Meeting and the accompanying form of proxy are first being mailed to stockholders on or about November 23, 2009. Only holders of record of the Company’s common stock, par value $.01 per share (“Common Stock”), at the close of business on November 16, 2009 (the “Record Date”), are entitled to vote on the matters to be presented at the Annual Meeting. The number of shares of Common Stock outstanding on the Record Date and entitled to vote was 4,026,005. Holders of Common Stock are entitled to one vote on each matter to be voted upon by the stockholders at the Annual Meeting for each share held. At the Annual Meeting, stockholders will be asked to: 1. Elect to the Board of Directors of the Company the five directors currently serving thereon to serve until the Company’s 2010 Annual Meeting of Stockholders or until their successors are duly elected; 2. To approve an amendment to the Company's 2005 Stock Incentive Plan to increase the number of shares of Common Stock available for issuance by 150,000 shares from 319,842 to 469,842 shares, as adjusted; 3. Ratify the appointment of Amper, Politziner & Matttia, P.C. as the Company’s independent registered public accounting firm (the “Ratification Proposal” and, these proposals collectively, “the Proposals”). At the Annual Meeting, stockholders may also be asked to consider and take action with respect to such other matters as may properly come before the Annual Meeting. Electronic copies of the Company’s Annual Report on Form 10-K for the year ended December 31, 2008 and this Notice of Annual Meeting of Stockholders and Proxy Statement dated November 23, 2009 are available via the Investor Relations section of the Company’s website at www.speedus.com. QUORUM AND VOTE REQUIREMENTS The presence, in person or by proxy, of holders of record of a majority of the shares of Common Stock issued and outstanding and entitled to vote is required for a quorum to transact business at the Annual Meeting, but if a quorum should not be present, the Annual Meeting may be adjourned from time to time until a quorum is obtained. The Proposals will be determined by the affirmative vote of the holders of a majority of the shares of Common Stock present, in person or by proxy, and entitled to vote at the Annual Meeting.
